Title: John Adams to John Quincy Adams, 28 December 1780
From: Adams, John
To: Adams, John Quincy


     
      My Son
      Amsterdam Dec. 28. 1780
     
     The Ice is so universal now that I suppose you spend some Time in Skaiting every day. It is a fine Exercise for young Persons, and therefore I am willing to indulge you in it, provided you confine yourself to proper Hours, and to strict Moderation. Skaiting is a fine Art. It is not Simple Velocity or Agility that constitutes the Perfection of it but Grace. There is an Elegance of Motion, which is charming to the sight, and is useful to acquire, because it obliges you to restrain that impetuous Ardour and violent Activity, into which the Agitation of Spirits occasioned by this Exercise is apt to hurry you, and which is inconsistent both with your Health and Pleasure.
     At Leyden, I suppose you may see many Gentlemen, who are perfect in the Art.—I have walked, several Times round this City from the Gate of Utrecht to that of Harlem, and seen some thousands Skaiting upon the Cingel, since the Frost set in. I have seen many skait with great Spirit, some with prodigious Swiftness, a few with a tolerably genteel Air, but none with that inimitable Grace and Beauty which I have seen some Examples of, in other Countries, even in our own.
     I have seen some Officers of the British Army, at Boston, and some of our Army at Cambridge, skait with as perfect Elegance, as if they had spent their whole Lives in the study of Hogarths Principles of Beauty, and in reducing them to Practice.
     I would advise you, my Son, in Skaiting, Dancing and Riding, to be always attentive to this Grace, which is founded in natural Principles, and is therefore as much for your Ease and Use, as for your Pleasure.
     Do not conclude from this, that I advise you to spend much of your Time or Thoughts upon these Exercises and Diversions. In Truth I care very little about any of them. They should never be taken but as Exercise and Relaxation of Business and study. But as your Constitution requires vigorous Exercise, it will not be amiss, to spend some of your Time, in swimming, Riding, Dancing, Fencing and Skaiting, which are all manly Amusements, and it is as easy to learn by a little Attention, to perform them all with Taste, as it is to execute them in a slovenly, Awkward and ridiculous Manner.
     Every Thing in Life should be done with Reflection, and Judgment, even the most insignificant Amusements. They should all be arranged in subordination, to the great Plan of Happiness, and Utility. That you may attend early to this Maxim is the Wish of your affectionate Father,
     
      John Adams
     
    